Kinne, J.
This is an equity ease, and triable de novo in this court. Appellee, in an abstract filed, insists that the ease is not in a condition to be thus tried. He avers that the abstract of appellant does not contain all of the pleadings, nor claim to be a full or correct abstract of them, or of the evidence or record of the case; that the abstract does not in fact contain all of the evidence; that the evidence has never been preserved or identified by certificate of the judge, or otherwise. These claims are not denied by appellant, and must therefore be taken as true. In the absence of a statement that the abstract contains all of the evidence offered or introduced below, we can not try a case de novo in this court. Polk County v. Nelson, 75 Iowa, 648, 36 N. W. Rep. 911; Marble Works v. Linesenmeyer, 80 Iowa, 253, 45 N. W. Rep. 766. We can not, therefore, consider the merits of the ease. The judgment below must be AFFIRMED.